Case 8:20-cv-02123-DOC-ADS Document 83 Filed 04/16/21 Page 1 of 2 Page ID #:1262



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                SOUTHERN DIVISION
11    OPEN TEXT CORPORATION and               Case No. 8:20-cv-02123-DOC-ADS
      OPEN TEXT S.A. ULC,                     (The Honorable David O. Carter)
12
                 Plaintiff,                   ORDER RE STIPULATED
13                                            PROTECTIVE ORDER
                        v.
14
15    HYLAND SOFTWARE, INC.,
16               Defendants
17
18
19
20
21
22
23
24
25
26
27
28


                      ORDER RE STIPULATED PROTECTIVE ORDER
Case 8:20-cv-02123-DOC-ADS Document 83 Filed 04/16/21 Page 2 of 2 Page ID #:1263



 1         Having considered the papers, and finding that good cause exists, the
 2   Parties’ Stipulated Protective Order is granted.
 3         IT IS SO ORDERED.
 4
 5   DATED: April 16, 2021           ______________________________________
                                           /s/ Autumn D. Spaeth
 6                                   THE HONORABLE AUTUMN D. SPAETH
                                     UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
                        ORDER RE STIPULATED PROTECTIVE ORDER
